--------------------------------------------------------------------------------

Exhibit 10.2
 
SEVERANCE AGREEMENT
 
 
THIS SEVERANCE AGREEMENT ("Agreement") is made and entered into by and between
RODGER B. HOLLEY ("Mr. Holley"), FSGBANK, N.A. ("Bank"), and FIRST SECURITY
GROUP, INC. ("Company"), in order to reach an amicable termination of their
employment relationship.
 
WHEREAS, Mr. Holley is employed by the Company and the Bank as Chief Executive
Officer ("CEO"), having served previously as CEO and President of the Company
and the Bank;
 
WHEREAS, on May 16, 2003, Mr. Holley and the Company entered into an employment
agreement, as amended by the First Amendment to the Employment Agreement on
December 18, 2008 (collectively, the "Employment Agreement"), addressing the
terms and conditions of Mr. Holley's subsequent employment by the Company;
 
WHEREAS, on December 21, 2005, Mr. Holley, the Company, and the Bank entered
into a salary continuation agreement ("Salary Continuation Agreement"),
addressing additional terms and conditions of Mr. Holley's subsequent employment
by the Company;
 
WHEREAS, on January 9, 2009, as part of the U.S. Department of the Treasury (the
"Treasury") Troubled Asset Relief Program ("TARP"), the Company entered into a
Securities Purchase Agreement ("Securities Purchase Agreement") with the
Treasury, pursuant to which the Company agreed to sell certain preferred stock
and warrants to the Treasury for an aggregate purchase price of $33 million;
 
WHEREAS, the Securities Purchase Agreement subjects the Company to certain of
the executive compensation limitations included in the Emergency Economic
Stabilization Act of 2008 (the "EESA"), and as a condition to the Securities
Purchase Agreement, Mr. Holley (i) executed a waiver ("Waiver"), voluntarily
waiving any claim against the Company for any changes to compensation or
benefits arrangements that are required to comply with regulations issued by the
Treasury under TARP and acknowledging that such regulations may require
modification of the compensation, bonus, incentive, and other benefit plans,
arrangements, and policies and agreements (including so-called "golden
parachute" agreements ) (collectively, "Benefit Plans") as they relate to the
period the Treasury holds any securities of the Company acquired through TARP;
and (ii) entered into a senior executive officer agreement ("Senior Executive
Officer Agreement") with the Company amending the Benefit Plans with respect to
Mr. Holley as may be necessary, during the period that the Treasury owns any
securities of the Company acquired pursuant to the Securities Purchase
Agreement, to comply with Section 111(b) of the EESA;
 
WHEREAS, on December 10, 2009, in connection with the Company's participation in
TARP, Mr. Holley, and the Company entered into a restricted employee agreement
("TARP Restricted Employee Agreement"), further addressing compensation
requirements established by Treasury regulation;
 
WHEREAS, as of the date of this Agreement, Treasury owns certain Company
preferred stock and warrants;
 
WHEREAS, the Bank is considered a "troubled insured depository institution"
within the meaning of FDIC Regulation 12 C.F.R. § 359, Golden Parachute and
Indemnification Payments, and, accordingly, both the Bank and the Company are
prohibited from paying or making golden parachute and indemnification payments
to certain institution-affiliated parities, including Mr. Holley; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Mr. Holley, the Company, and the Bank desire to resolve, by compromise
and settlement, any and all claims arising from, or connected with, Mr. Holley's
employment by the Company and the Bank and/or the termination of that
employment.
 
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the sufficiency of which is hereby acknowledged, it is agreed as
follows:
 
1.         TERMINATION. Mr. Holley agrees that his employment by the Company and
the Bank will terminate, by voluntary resignation, effective at 9:00 AM EST
April 21, 2011. Thereafter, except as otherwise provided in this Agreement, no
future compensation or benefits will accrue in his favor. Mr. Holley hereby
resigns from the Boards of Directors of the Company and the Bank and all of
their respective subsidiaries, and as an officer of the Company and the Bank and
their respective subsidiaries, all effective at 9:00 AM EST April 21, 2011.
 
2.         DUTIES. Mr. Holley agrees that from the date of his resignation for a
period of ninety (90) days, he will, upon written request of the Company,
exercise his best efforts to (a) assist with any recapitalization or sales
transaction related to the Company, and (b) minimize any loss of customers of
the Bank by transitioning the same to other employees of the Company and/or
Bank.
 
3.         SALARY CONTINUATION BENEFIT. The parties believe that the benefit
provided for under Section 2.2 of the Salary Continuation Agreement constitutes
payments under a deferred compensation plan as such term is defined in 31 C.F.R.
§ 30.1 (relating to executive compensation restrictions under Section 111(b) of
the EESA) ("TARP Exception"), and under a bona fide deferred compensation plan
or arrangement as such term is defined in FDIC Regulation 12 C.F.R. § 359.1(d)
(relating to prohibited "golden parachute" payments) ("359 Exception").
Accordingly, the Company, the Bank and Mr. Holley acknowledge that, upon a
determination by the appropriate regulatory authorities, the benefits available
to Mr. Holley under the Salary Continuation Agreement are permissible as
provided in 31 C.F.R. § 30.1 and 12 C.F.R. § 359.1(d), the benefit provided for
under Section 2.2 of the Salary Continuation Agreement will be paid at the time
and in the form provided for under the terms of the Salary Continuation Plan,
except that the amount of such benefit shall be limited to the amount accrued
and vested under the Salary Continuation Plan as of December 31, 2010, and no
additional benefits shall accrue after such date.
 
Notwithstanding the foregoing, in the event an appropriate government agency
determines that any such payments do not satisfy the TARP Exception or 359
Exception, or otherwise do not comply with TARP or 359 restrictions relating to
executive compensation, then the parties agree to take whatever action is
reasonably necessary to satisfy such restrictions including, but not limited to,
discontinuing any future benefit payments and the return by Mr. Holley of any
payments received under the Salary Continuation Agreement which did not comply
with TARP or 359 restrictions relating to executive compensation.
 
4.         GENERAL RELEASE - HOLLEY. Mr. Holley agrees to release the Company
and Bank, together with past, present, and future shareholders, directors,
officers, employees, agents, attorneys, assigns, parents, successors,
affiliates, and insurers, from any and all claims, demands, charges, complaints,
liabilities, obligations, actions, causes of action, suits, costs, expenses,
losses, attorney fees, and damages, of any nature whatsoever, known or unknown,
for relief of any nature, at law or in equity, which Mr. Holley now has, owns or
holds, or claims to have, own or hold, or which he at any time heretofore had,
owned or held, or claimed to have, own or hold against the Company or Bank,
including, but in no way limited to, any claim under Title VII of the Civil
Rights Act of 1964; 42 U.S.C. §1981; the Age Discrimination in Employment Act;
the Americans with Disabilities Act; the Family and Medical Leave Act; the
Employee Retirement Income Security Act; the Worker Adjustment and Retraining
Notification Act; the Consolidated Omnibus Budget Reconciliation Act; the
Tennessee Human Rights Act; any and all other laws relating to violation of
public policy, retaliation or interference with legal rights; any and all other
employment or discrimination laws; any and all other whistleblower claims; and
any tort, fraud or constitutional claims; any claim for benefits under the
Employment Agreement, the Salary Continuation Agreement (except as specifically
provided herein) or any severance plan; and any breach of contact claims or
claims of promissory estoppel. It is agreed that this is a general release and
is to be broadly construed as a release of all claims; provided that,
notwithstanding the foregoing, this paragraph expressly does not include a
release of any claims that cannot be released hereunder by law and does not
release any party from their obligations under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.         GENERAL RELEASE – COMPANY AND BANK. Company and Bank, on their own
behalf and on behalf of their respective past, present, and future shareholders,
directors, officers, employees, agents, attorneys, assigns, parents, successors,
affiliates, and insurers, agree to release Mr. Holley from any and all claims,
demands, charges, complaints, liabilities, obligations, actions, causes of
action, suits, costs, expenses, losses, attorney fees, and damages, of any
nature whatsoever, known or unknown, for relief of any nature, at law or in
equity, which any of them now has, owns or holds, or claims to have, own or
hold, or which any of them at any time heretofore had, owned or held, or claimed
to have, own or hold against Mr. Holley, including, but in no way limited to,
claims for breach of fiduciary duty; any and all other whistleblower claims; and
any tort, fraud or constitutional claims. It is agreed that this is a general
release and is to be broadly construed as a release of all claims; provided
that, notwithstanding the foregoing, this paragraph expressly does not include a
release of any claims that cannot be released hereunder by law and does not
release any party from their obligations under this Agreement, and provided
further that Mr. Holley shall remain subject to the provisions of Section 9 of
the Employment Agreement, subject to reconsideration following completion of Mr.
Holley’s obligations under Section 2.
 
6.         CONFIDENTIALITY AND NO DISPARAGEMENT. Mr. Holley agrees that he will
keep the terms and amount of this Agreement completely confidential and that he
will not hereafter disclose any information concerning this Agreement to any
person or entity other than his spouse, his attorneys, and his professional tax
advisors or tax-return preparers for the limited purpose of obtaining advice
regarding or preparing his tax return or returns as may be necessary. In the
event that Mr. Holley makes such limited disclosure to such persons as are
authorized by this Agreement, he shall instruct such persons to abide strictly
by the conditions of confidentiality imposed hereunder. Nothing in this
Agreement shall prevent Mr. Holley from responding to a subpoena issued by any
agency or court of competent jurisdiction or to bring an action to enforce the
terms of this Agreement or from testifying truthfully in any proceeding in which
Mr. Holley is compelled to appear. In addition, Mr. Holley agrees that he will
not make any oral or written statements of any nature whatsoever that are
disparaging, negative or unfavorable about the Company or the Bank, including
directors, officers, employees, agents, subsidiaries, parents, products, and/or
services of the same, except as required by law.
 
 
 

--------------------------------------------------------------------------------

 
 
7.         INDEMNIFICATION. Mr. Holley agrees to indemnify and hold the Company
and the Bank harmless from and against any and all loss, cost, damage or
expense, including, without limitation, attorney fees, incurred by the Company
or Bank, arising out of any breach of this Agreement by him.
 
8.         RECORDS/COMPANY PROPERTY. On his date of termination, Mr. Holley
agrees to immediately turn over to the Company and the Bank all physical and
electronic files, memoranda, records, equipment, documents, photographs,
computer discs, audiotapes, videotapes, and other Company or Bank property
and/or copies or reproductions of the same that he has received from the Company
or the Bank or obtained through his employment with the Company or the Bank,
including, but in no way limited to, handbooks, policies, day planners, personal
data assistants, mobile telephones, pagers, business records, computers,
printouts of electronically stored information, office equipment keys, and
automobile.
 
9.         NO ADMISSION. The parties recognize and acknowledge that this
Agreement does not constitute and shall not be construed as an admission of any
acts of discrimination, retaliation, contractual breach, misconduct or
negligence by the Company, the Bank, or Mr. Holley.  The Company, the Bank, and
Mr. Holley do not admit, and in fact specifically deny, any wrongdoing,
liability or culpability arising out of, related to or connected with, Mr.
Holley's employment by the Company or the Bank and/or the termination of that
employment. The Company, the Bank, and Mr. Holley acknowledge that they
subsequently may discover facts in addition to or different from those that they
now know or believe to be true with respect to Mr. Holley’s employment by the
Company and the Bank and that they may have sustained or may yet sustain
damages, costs or expenses that are presently unknown and that relate to Mr.
Holley’s employment with the Company and the Bank. The Company, the Bank, and
Mr. Holley acknowledge, however, that the parties have negotiated, agreed upon,
and entered into this Agreement in light of that situation. To the extent
allowed by law, the Company, the Bank, and Mr. Holley each waive any and all
rights that they may have under any state or federal statute or common law
principle that would otherwise limit the effect of this Agreement to claims
known or suspected as of the date of this Agreement.
 
10.       ARBITRATION. Any and all disputes between the parties regarding the
interpretation, enforcement or performance of this Agreement shall be resolved
by binding, confidential arbitration governed by the then-current rules of the
American Arbitration Association, and the parties waive any right to trial by
jury or to go to court for a trial of any such disputes. The arbitration shall
be administered by the American Arbitration Association and conducted in
Nashville, Tennessee.  The arbitrator shall have full authority to enforce the
Agreement, including injunctive or other equitable relief, and to determine the
enforceability of the Agreement and all portions thereof.
 
11.       GOVERNING LAW. This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Tennessee.
 
12.       NO WAIVER. No waiver of any term or condition contained in this
Agreement shall be effective unless made or confirmed in writing by the person
or entity alleged to have waived the right. Unless that writing expressly states
otherwise, no such waiver shall be construed as a waiver of a subsequent breach
or failure of the same term or condition or a waiver of any other term or
condition contained in this Agreement.
          
13.       ENTIRE AGREEMENT. This Agreement sets forth the entire agreement
between the parties, and fully supersedes any and all prior agreements or
understandings between them pertaining to the subject matter of this Agreement;
provided that, notwithstanding the foregoing, the terms and conditions of the
Employment Agreement, the Salary Continuation Agreement, the Waiver, the Senior
Executive Officer Agreement and/or the TARP Restricted Employee Agreement
inuring to the benefit of the Company or the Bank, including, but not limited
to, waiver of claims, the covenant not to compete, non-solicitation,
confidential information, and misstatements, shall remain in full force and
effect. It is agreed that this Agreement may be modified only by a subsequent,
written agreement executed by the parties.


 
 

--------------------------------------------------------------------------------

 
 
14.       SEVERABILITY. Should any portion of this Agreement be declared or be
determined to be illegal, invalid or unenforceable, the validity of the
remaining parts, terms or provisions shall not be affected thereby, and said
illegal, invalid or unenforceable part, term or provision shall be deemed not to
be a part of this Agreement.
 
15.       OPPORTUNITY TO REVIEW. Mr. Holley represents and acknowledges that he
has carefully read and understands all of the provisions of this Agreement, that
he has been advised to consult, and has consulted, with an attorney prior to
executing this Agreement, that he has 21 days within which to consider this
Agreement, that he has 7 days following its execution within which to revoke
this Agreement, and that this Agreement will not become effective until the
revocation period has expired. Mr. Holley further acknowledges and confirms that
the only considerations for him signing this Agreement are the terms and
conditions stated in writing in this Agreement and that no other promise or
agreement of any kind, other than those set out in writing in this Agreement,
has been made to him by any person to cause him to sign this Agreement.
 
16.       REGULATORY REQUIREMENTS. The parties agree that any payments
contemplated pursuant to this Agreement are subject to, and conditional upon,
their compliance with 12 U.S.C. Section 1828(k) and FDIC Regulation 12 C.F.R.
Part 359, Golden Parachute and Indemnification Payments, and 111 (b) of the
EESA.
 
IN WITNESS WHEREOF, the parties have voluntarily executed this Agreement. By
executing this Agreement, each party stipulates, agrees, and warrants as
follows:
 

 
(i)
that the terms of this Agreement are reasonable;

 

 
(ii)
that the person executing this Agreement has carefully read and understands all
of the provisions of this Agreement and is voluntarily entering into this
Agreement;

 

 
(iii)
that the person executing this Agreement will not challenge or contest in any
way the capacity or authority of any party hereto to enter into this Agreement;
and

 

 
(iv)
that the person executing this Agreement has the necessary and appropriate
authority and capacity to execute this Agreement and to make this Agreement
fully binding upon and enforceable against himself, herself, or the entity he or
she represents.

 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS AND AN ARBITRATION AGREEMENT.


 
 
 

--------------------------------------------------------------------------------

 
 

        Date:  4/21/2011   /s/ Rodger B. Holley  
 
 
RODGER B. HOLLEY

 
 

      FIRST SECURITY GROUP, INC.           Date: 
4/21/2011
  By: /s/ Ralph E. Coffman, Jr                 Title:  President /COO

 
 

      FSGBANK, N.A.           Date: 
4/21/2011
  By: /s/ Ralph E. Coffman, Jr.                 Title: President /COO

 
 

--------------------------------------------------------------------------------